Case: 20-10872     Document: 00516285482         Page: 1     Date Filed: 04/19/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                  No. 20-10872                            April 19, 2022
                                Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk

   In the Matter of: William Paul Burch

                                                                          Debtor,

   William Paul Burch,

                                                                      Appellant,

                                       versus

   Bank of America, N.A.,

                                                                        Appellee.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:20-CV-620


   Before Elrod, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10872      Document: 00516285482           Page: 2    Date Filed: 04/19/2022




                                     No. 20-10872



          William Paul Burch has appealed from the district court’s dismissal,
   for failure to pay the filing fee, of his appeal of a judgment of the bankruptcy
   court for the Northern District of Texas. Burch has filed a motion to remand
   the matter to the district court, stating that he is now able to pay the filing
   fee. Because the record does not establish that the district court issued a
   statement or indicative ruling in accordance with Federal Rule of Civil
   Procedure 62.1 and Federal Rule of Appellate Procedure 12.1, upon which
   Burch relies, his motion for remand is denied. See Fed. R. App. P. 12.1;
   Fed. R. Civ. P. 62.1; cf. Moore v. Tangipahoa Par. Sch. Bd., 836 F.3d 503,
   504 (5th Cir. 2016) (per curiam). Burch’s motion to withdraw the motion to
   remand is also denied.
          Additionally, Burch moves to proceed in forma pauperis (IFP) on
   appeal. To proceed IFP, a litigant must be economically eligible, and his
   appeal must not be frivolous. Carson v. Polley, 689 F.2d 562, 586 (5th Cir.
   1982). If the appeal is frivolous, this court will dismiss it. See 28 U.S.C.
   § 1915(e)(2)(B)(i); 5th Cir. R. 42.2.
          Even before Burch’s concessions regarding his improved financial
   situation, we held that Burch was not financially eligible to proceed IFP on
   appeal. See Burch v. Freedom Mortg. Corp. (Matter of Burch), 835 F. App’x
   741, 749 (5th Cir.), cert. denied, 142 S. Ct. 253 (2021), rehearing denied, No.
   21-5069, 2021 WL 5763451 (U.S. Dec. 6, 2021). Furthermore, because Burch
   effectively has not identified any error in the district court’s dismissal of his
   bankruptcy appeal for failing to pay the filing fee, he has not shown a
   nonfrivolous issue on appeal. Accordingly, the motion to proceed IFP is
   denied, and the appeal is dismissed as frivolous. See § 1915(e)(2)(B)(i); 5th
   Cir. R. 42.2.
          In prior instances, we have issued sanction warnings and directed
   Burch to review his pending appeals and withdraw any that were frivolous.
Case: 20-10872      Document: 00516285482           Page: 3    Date Filed: 04/19/2022




                                     No. 20-10872


   See, e.g., Burch v. Freedom Mortg. Corp., 850 F. App’x 292, 294 (5th Cir.
   2021); Matter of Burch, 835 F. App’x at 749. Because Burch failed to heed
   our warnings, we previously imposed monetary sanctions. Burch v. Select
   Portfolio Servicing, Inc. (Matter of Burch), No. 20-11171, 2022 WL 212836, *1
   (5th Cir. Jan. 24, 2022) (unpublished) ($250 sanction); Burch v. America’s
   Servicing Co. (Matter of Burch), No. 20-11074, 2021 WL 5286563, *1 (5th Cir.
   Nov. 12, 2021) (unpublished) ($100 sanction).
          Burch, who has paid the above-mentioned monetary sanctions, has
   repeatedly ignored our admonitions, and we conclude that an additional
   monetary sanction is warranted. Burch is hereby ordered to pay $500.00 to
   the clerk of this court. The clerk of this court and the clerks of all courts
   subject to the jurisdiction of this court are directed to return to Burch unfiled
   any submissions he should make until the sanction imposed in this matter is
   paid in full.
          We again warn Burch that additional frivolous or abusive filings in this
   court, the district court, or the bankruptcy court will result in the imposition
   of further sanctions. Burch is once again admonished to review any pending
   appeals and to withdraw any that are frivolous.
          MOTIONS           DENIED;           APPEAL          DISMISSED         AS
   FRIVOLOUS;            SANCTIONS            IMPOSED;           ADDITIONAL
   SANCTION WARNING ISSUED.




                                          3